Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al (U.S Pub 2021/0189805) (“Beck”) in view of Amaral et al (U.S Patent 8,555,958) (“Amaral”).
Regarding Claim 1, Beck discloses a system comprising:
an inverted shroud (Abstract; Figure 1; Page 1, paragraph [0018]);
a lower mating unit attached to the inverted shroud and operable to couple a motor-seal assembly of an Electric Submersible Pump opposite the inverted shroud (Figure 1; Figures 9 and 11, paragraphs [0012] and [0014]; Page 2, paragraphs [0024], #155 ESP system pump; [0025]), the inverted shroud having a first outer diameter and the motor-seal assembly having a second outer diameter, the first outer diameter mirroring the second outer diameter in a mirrored relationship (Abstract; paragraphs [0024] and [0036]); and
an upper mating unit operable to slidably couple with the lower mating unit within the inverted shroud and attach to a pump-intake assembly of the Electric Submersible Pump (Abstract; Page 2, paragraph [0024], #150 ESP intake, #155 ESP system pump; Page 4, paragraphs [0034] and [0035]).
	Beck, however, fails to expressly disclose a system comprising the components above for increasing production in Steam Assisted Gravity Drainage operations.

	Amaral teaches the system above for increasing production in Steam Assisted Gravity Drainage operations (Abstract; Figures 7 and 8; Col 1, lines 48-60; Col 3, lines 41-65) for the purpose of utilizing an ESP along with a radial flow valve #62 and backflow valves #60 in order to facilitate gravity drainage of the hydrocarbon fluids downhole for increased production (Abstract; Col 3, lines 20-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Beck to include a system comprising an ESP with flow valves that operate in SAGD operations, as taught by Amaral, because doing so would facilitate gravity drainage of the hydrocarbon fluids downhole for increased production. 

	Regarding Claim 2, Beck discloses the system of claim 1, wherein the motor-seal assembly has an exterior attachment relative to the inverted shroud, the exterior attachment opening a motor of the motor-seal assembly to a production well for direct cooling without a recirculation system (Figure 1; Page 2, paragraphs [0024], #135 ESP motor; [0025]; [0026]).

	Regarding Claim 3, Beck discloses the system of claim 1, wherein the mirrored relationship includes a first outer diameter and a second outer diameter (Abstract; paragraphs [0024] and [0036]).  Although silent to wherein “the first outer diameter is being equal to the second outer diameter,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a first outer diameter being equal to the second outer diameter as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 4, Beck discloses the system of claim 3, wherein the first outer diameter and the second outer diameter (Abstract; paragraphs [0024] and [0036]).  Although silent to wherein “the first outer diameter and the second outer diameter are each 5.5 inches,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for both the first and second outer diameters to be each 5.5 inches as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 5, Beck discloses the system of claim 1, wherein the lower mating unit includes a lower shaft extending through a lower channel, the lower mating unit operable to rotatably couple to the motor-seal assembly via the lower shaft (Figures 9 and 11; Page 4, paragraphs [0034] and [0036]).

	Regarding Claim 6, Beck discloses the system of claim 5, wherein the upper mating unit includes an upper shaft extending through an upper channel, the upper mating unit operable to: rotatably couple the pump-intake assembly via the lower shaft; and rotatably couple the lower mating unit via the lower shaft (Figures 9 and 11; Page 4, paragraphs [0034] and [0036]).

	Regarding Claim 7, Beck discloses the system of claim 1, wherein the upper mating unit has a slidable relationship with the lower mating unit, the slidable relationship securing the motor-seal assembly with the pump- intake assembly (Abstract; Page 4, paragraph [0036]).

	Regarding Claim 8, Beck in view of Amaral teach the system of claim 1, wherein the system is deployed in the Steam Assisted Gravity Drainage system (Amaral:  Abstract; Figures 7 and 8; Col 1, lines 48-60; Col 3, lines 41-65) in connection with the Electric Submersible Pump to pump well fluids to a surface (Beck:  Figure 1; Figures 9 and 11, paragraphs [0012] and [0014]; Page 2, paragraphs [0024] and [0025]).

	Regarding Claim 9, Beck discloses the system of claim 8, wherein the Electric Submersible Pump includes a pothead disposed on a motor of the motor-seal assembly and a motor cable is coupled to the pothead and secured to an outside of the inverted shroud (Abstract; Page 2, paragraphs [0024] and [0025], #140 ESP cable, #135 ESP motor).

	Regarding Claim 10, Beck discloses the system of claim 8, wherein a production tube is coupled to the pump-intake assembly and a shroud hanger is attached to the production tube and configured to couple to the inverted shroud (Abstract; Page 2, paragraph [0024], #150 ESP intake, #155 ESP system pump).

	Regarding Claim 11, Beck discloses the system of claim 1, wherein the lower mating unit includes one or more drain ports, the one or more drain ports operable to be exposed for emptying shroud fluids by sliding the upper mating unit relative to the lower mating unit during a pull (Page 2, paragraph [0024], #150 ESP intake comprises ports; The production tubing #195 may carry lifted fluid from the discharge of the pump #155 towards a wellhead #165).

	Regarding Claim 12, Beck discloses a method comprising:
receiving an upper mating unit of an inverted shroud assembly (Figure 1; Page 1, paragraph [0018]) within a lower mating unit of the inverted should assembly in a slidable relationship,  the upper mating unit coupled to a pump-intake assembly (Abstract; paragraph [0024], #150 ESP intake; Page 4, paragraph [0036]), the lower mating unit coupled to a motor-seal assembly, the slidable relationship securing the pump-intake assembly to the motor-seal assembly, the pump-intake assembly secured within an inverted shroud (Figures 9 and 11; Page 4, paragraphs [0034] and [0036]); and
directly cooling a motor of the motor-seal assembly by opening the motor to a production well based on an exterior attachment of the motor-seal assembly (Figure 1; Page 2, paragraphs [0024], #135 ESP motor; [0025] relative to the inverted shroud (Figure 1; paragraph [0018]).

Beck, however, fails to expressly disclose increasing production in a Steam Assisted Gravity Drainage operation based on a mirrored relationship between a first outer diameter of the inverted shroud and a second outer diameter of the motor-seal assembly.

	Amaral teaches the system above increasing production in a Steam Assisted Gravity Drainage operation based on a mirrored relationship between a first outer diameter of the inverted shroud and a second outer diameter of the motor-seal assembly (Abstract; Figures 7 and 8; Col 1, lines 48-60; Col 3, lines 41-65) for the purpose of utilizing an ESP along with a radial flow valve #62 and backflow valves #60 in order to facilitate gravity drainage of the hydrocarbon fluids downhole for increased production (Abstract; Col 3, lines 20-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Beck to include a system comprising an ESP with flow valves that operate in SAGD operations, as taught by Amaral, because doing so would facilitate gravity drainage of the hydrocarbon fluids downhole for increased production. 

	Regarding Claim 13, Beck discloses the method of claim 12, wherein the exterior attachment includes the motor-seal assembly attached to the lower mating unit opposite the inverted shroud  (Figure 1; Page 2, paragraphs [0024], #135 ESP motor; [0025]; [0026]).

	Regarding Claim 14, Beck discloses the method of claim 12, the mirrored relationship includes a first outer diameter and a second outer diameter (Abstract; paragraphs [0024] and [0036]).  Although silent to wherein “the first outer diameter is being equal to the second outer diameter,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a first outer diameter being equal to the second outer diameter as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 15, Beck discloses the method of claim 12, further comprising:
pumping well fluids to a surface using the inverted shroud assembly in connection with an Electric Submersible Pump (Abstract; Page 2, paragraph [0024], #135 ESP motor, #155 ESP system pump, #140 ESP cable).

	Regarding Claim 16, Beck discloses the method of claim 12, further comprising:
emptying shroud fluids using one or more drain ports (Page 2, paragraph [0024], #150 ESP intake comprises ports; The production tubing #195 may carry lifted fluid from the discharge of the pump #155 towards a wellhead #165).

	Regarding Claim 17, Beck discloses the method of claim 16, wherein the one or more drain ports are exposed upon a displacement of the upper mating unit longitudinally relative to the lower mating unit (Page 2, paragraph [0024], #150 ESP intake comprises ports; The production tubing #195 may carry lifted fluid from the discharge of the pump #155 towards a wellhead #165).

	Regarding Claim 18, Beck discloses a system comprising:
an inverted shroud (Abstract; Figure 1; Page 1, paragraph [0018]);
a lower mating unit attached to the inverted shroud and operable to be secured to a motor-seal assembly via an exterior attachment relative to the inverted shroud (Figure 1; Figures 9 and 11, paragraphs [0012] and [0014]; Page 2, paragraphs [0024], #155 ESP system pump; [0025]), the exterior attachment opening a motor of the motor-seal assembly to a production well for direct cooling (Figure 1; Page 2, paragraphs [0024], #135 ESP motor; [0025] relative to the inverted shroud (Figure 1; paragraph [0018]); and
an upper mating unit operable to couple a pump-intake assembly and having a slidable relationship with the lower mating unit, the slidable relationship securing the motor-seal assembly with the pump-intake assembly (Abstract; Page 2, paragraph [0024], #150 ESP intake, #155 ESP system pump; Page 4, paragraphs [0034] and [0035]).
	Beck, however, fails to expressly disclose a system comprising the components above for increasing production in Steam Assisted Gravity Drainage operations.

	Amaral teaches the system above for increasing production in Steam Assisted Gravity Drainage operations (Abstract; Figures 7 and 8; Col 1, lines 48-60; Col 3, lines 41-65) for the purpose of utilizing an ESP along with a radial flow valve #62 and backflow valves #60 in order to facilitate gravity drainage of the hydrocarbon fluids downhole for increased production (Abstract; Col 3, lines 20-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Beck to include a system comprising an ESP with flow valves that operate in SAGD operations, as taught by Amaral, because doing so would facilitate gravity drainage of the hydrocarbon fluids downhole for increased production.

	Regarding Claim 19, Beck discloses the system of claim 18, wherein:
the lower mating unit includes a lower shaft extending through a lower channel (Figures 9 and 11; Page 4, paragraphs [0034] and [0036]);
the upper mating unit includes an upper shaft extending through an upper channel (Figures 9 and 11; Page 4, paragraphs [0034] and [0036]); and
the lower shaft and the upper shaft are operable to rotatably couple the upper mating unit with the lower mating unit.

	Regarding Claim 20, Beck discloses the system of claim 19, wherein the lower mating unit includes one or more drain ports, the one or more drain ports being exposed for emptying shroud fluids by sliding the upper mating unit relative to the lower mating unit (Page 2, paragraph [0024], #150 ESP intake comprises ports; The production tubing #195 may carry lifted fluid from the discharge of the pump #155 towards a wellhead #165).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Du et al (U.S Pub 2007/0074872) – discloses apparatus and pumping systems that include a protector body comprising a material allowing expansion and contraction of fluids.  The protector body has a first and second ends that permits facile cleanout and reuse of the protector body (Abstract; Figure 1; Page 3, paragraph [0039]).
	Steele et al (U.S Patent 7,032,675) – discloses methods of operating a downhole tool by controlling the temperature to control fluids into, out of, or through a wellbore.  The controlling element includes a TCV (thermally-controlled valve) that includes an injection port for regulating the flow of material in/out (Abstract; Col 4, lines 26-43; Col 5, lines 8-24).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        



/ZAKIYA W BATES/Primary Examiner, Art Unit 3674